                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

CHASE A. CARLENTINE,

                   Plaintiff,                               8:19CV251

      vs.
                                                       MEMORANDUM
COLIN DUGGAN, and JESSICA                               AND ORDER
DUGGAN,

                   Defendants.

       Plaintiff Chase A. Carlentine, a non-prisoner, filed a Motion for Leave to
Proceed in Forma Pauperis (“IFP”) (filing no. 2) and what the court construes as a
motion for summons (filing no. 3). Upon review of Plaintiff’s IFP motion, the
court finds that Plaintiff is financially eligible to proceed in forma pauperis.

      The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e)(2). The court
must dismiss a complaint or any portion thereof that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B). This matter may not proceed to service of process unless so ordered
by the court after conducting this initial review. Accordingly, Plaintiff’s motion for
summons (filing no. 3) is denied.

      IT IS THEREFORE ORDERED that:

       1.    Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (filing no.
2) is granted, and the Complaint shall be filed without payment of fees.

      2.     Plaintiff’s motion for summons (filing no. 3) is denied.
        3.   Plaintiff is advised that the next step in his case will be for the court to
conduct an initial review of his claims to determine whether summary dismissal is
appropriate under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review
in its normal course of business.

      Dated this 18th day of June, 2019.

                                               BY THE COURT:

                                               s/ Richard G. Kopf
                                               Senior United States District Judge




                                           2
